DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments overcome the previous 35 USC 112(f) claim interpretation; therefore, the previous 35 USC 112(f) claim interpretation is withdrawn.
The claim amendments overcome the previous 35 USC 112(b) claim rejections; therefore, the previous 35 USC 112(b) claim rejections are withdrawn.
Applicant's arguments with respect to independent claims 10 and 14-15 have been fully considered but they are not persuasive.  Applicants argue that “Levinson at best teach or suggest transmitting updated policy data to one or more autonomous vehicle.  Nowhere in Levinson does it explicitly teach or suggest that the “UPDATE” is common among a plurality of autonomous vehicles.  That is, it can be said that the “updated policy data” for each of the autonomous vehicle may be different from each other.” Examiner respectfully disagrees.  Applicant is reminded that the claims are interpreted under their broadest reasonable interpretation. Applicant’s specification recites that the control-rule change unit 120 may change the control rule to be used at the time of the autonomous driving to a rule (hereinafter, referred to as a “common rule”) to be used in common among a plurality of control device and that a specific example of the common rule is not particularly limited, and is "a vehicle moves to a lane different from a lane to which a preceding vehicle moves", or the like (see at least [0037]).  As similarly discussed in the previous office action, Levinson discloses that the policy explorer 3699 may communicate the updated policy data 3694 to one or more autonomous vehicles (e.g., 3630 or other vehicles in the fleet) and/or to the autonomous vehicle 3630a (see at least Levinson [0148]). Levinson further discloses that, as an example, the updated policy data 3694 may include data being configured to cause candidate trajectory 3654 to be selected by the system receiving the updated policy data 3694; further, the selected candidate trajectory (3654) may be selected based on a policy requiring the selected candidate trajectory having a confidence level predicted to provide a safe trajectory for the autonomous vehicle to navigate based on an event or condition that prompted the updated policy data to be generated (see at least [0150], [0151]).  Levinson further discloses that the updated policy data may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories 3651 be rejected in favor of candidate trajectories 3653 because candidate trajectories 3653 avoid the possibility of contact with the potholes 3634, for example (see at least [0152]).  The updated policy information regarding, for example, avoiding the possibility of contact with the potholes 3634 can be transmitted to of one or more autonomous vehicles of the fleet; moreover, Levinson discloses that the updated policy data may be communicated to a teleoperator (e.g., being configured to influence path planning and/or navigational control in one or more autonomous vehicles) (see at least [0158]). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Accordingly, the previous prior art rejection is maintained.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170123419 (“Levinson”).
As per claim(s) 10, 14, 15, Levinson discloses a control device comprising: 
at least one memory configured to store instructions (see at least abstract, [0143]); 
at least one processor configured to execute the instructions to perform operations (see at least abstract, [0143]) comprising: 
determining whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning (see at least abstract: artificial intelligence and/or machine-learning techniques to predict an optimal course of action (or a subset of courses of action) for an autonomous vehicle system (e.g., one or more of a planner of an autonomous vehicle, a simulator, or a teleoperator) to undertake based on suboptimal autonomous vehicle performance and/or changes in detected sensor data (e.g., new buildings, landmarks, potholes, etc.), [0142]-[0151], [0152]: updated policy data 3694 may be received by a system (e.g., autonomous vehicle 3630a) after the event has already occurred and policy data (e.g., policy data 3672) in place at the time of the event may have been used to determine a selected candidate trajectory (e.g., 3652) from one or more computed (e.g., by planner 367) candidate trajectories (3653). The later received updated policy data 3694 may be accessed to implement candidate trajectory determinations at a future time when another event (e.g., detection by a sensor system and semantic classification by a perception and/or planner of potholes 3634) occasions machine learning to consider alternative policy data to avoid or otherwise mitigate the effects of the event on operation of the autonomous vehicle. For example, the updated policy data 3694 may be accessed by a planner to compute candidate trajectories 3653, to compare the candidate trajectories 3653 with candidate trajectories 3651, and select (e.g., based on confidence levels) which candidate trajectory to select for guiding the path of the autonomous vehicle, [0153]-[0156]: telemetry data and the policy data may be associated with an event in a region of an environment an autonomous vehicle has autonomously navigated); and 
changing the control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection unit (see at least abstract, [0152]: updated policy data 3694 may include data representing rules associated with events or semantic classifications of pothole objects detected along a computed path of an autonomous vehicle and the rule may determine that candidate trajectories 3651 be rejected in favor of candidate trajectories 3653 because candidate trajectories 3653 avoid the possibility of contact with the potholes 3634, for example, [0157]: At a stage 3710, updated policy data associated with the event may be generated. The updated policy data may include the candidate trajectories), 
wherein the second control rule is a common rule that is used in common among a plurality of vehicles (see at least abstract, [0158]: updated policy data may be communicated to a planner of at least one autonomous vehicle (e.g., to one or more autonomous vehicles in a fleet of autonomous vehicles)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable under US 10816973 (“Jiang”) in view of US 20150291146 (“Prakah”).
As per claim(s) 1, 12, 13, Jiang discloses a control device comprising: 
at least one memory configured to store instructions (see at least abstract, claim 1: computer-implemented); 
at least one processor configured to execute the instructions to perform operations (see at least abstract, claim 1: computer-implemented) comprising: 
determining whether or not an event to be a trigger of changing a control rule for autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control model based on machine learning (see at least abstract, claim 1: controlling the vehicle in the intuitive mode based on the machine-learning model including a deep neural network (DNN) as a default mode to reduce computational resources, and switching from the intuitive mode based on the machine-learning model including the DNN to the deliberation mode based on the set of predefined driving rules including traffic rules, route rules, and ride comfort rules, in response to the analysis of the one or more types of data determining a complexity threshold of the driving environment is met, wherein the complexity threshold is determined based on the number of perceived vehicle or pedestrian objects within the driving environment surrounding the vehicle); and 
changing the control rule for the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected (see at least abstract, claim 1: controlling the vehicle in the intuitive mode based on the machine-learning model including a deep neural network (DNN) as a default mode to reduce computational resources, and switching from the intuitive mode based on the machine-learning model including the DNN to the deliberation mode based on the set of predefined driving rules including traffic rules, route rules, and ride comfort rules, in response to the analysis of the one or more types of data determining a complexity threshold of the driving environment is met, wherein the complexity threshold is determined based on the number of perceived vehicle or pedestrian objects within the driving environment surrounding the vehicle, column 5 lines 38-60: Based on the sensor data provided by sensor system 114 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302, column 6 lines 63-67: deliberation subsystem 310 may be used for more complex driving decisions. The deliberation subsystem 310 may utilize a rule-based approach to determine driving decisions. Accordingly, the subsystem may use a set of rules 311. In one embodiment, the rules 311 may be static (although updatable, e.g. via a software update), column 7 lines 30-37, column 7 lines 55-60: For example, a complexity threshold may determine the number of objects surrounding the vehicle and based on the number of objects determine whether to switch between subsystems. For instance, if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310),
 wherein the second control rule is a control rule in an initial state in which the machine learning for constructing a first control rule is not performed (see at least abstract, column 3 lines 34-50: Based on driving statistics 123, machine learning engine 122 may generate or train a set of rules, algorithms, and/or predictive models 124 for a variety of purposes, claim 1: switching from the intuitive mode based on the machine-learning model including the DNN to the deliberation mode based on the set of predefined driving rules including traffic rules, route rules, and ride comfort rules, in response to the analysis of the one or more types of data determining a complexity threshold of the driving environment is met, wherein the complexity threshold is determined based on the number of perceived vehicle or pedestrian objects within the driving environment surrounding the vehicle, column 6 lines 17-20: Decision system 110 may make such decisions according to a set of rules such as traffic rules, which may be stored in persistent storage device, column 6 lines 46-57).
Jiang discloses a first control model but Jiang does not explicitly disclose using a first control rule based on the machine learning.  
However, Prakah teaches using a first control rule based on machine learning; and wherein the second control rule is a control rule in an initial state in which the machine learning for constructing a first control rule is not performed (see at least abstract, [0049]-[0050], [0067]-[0071]: When the self-tuning predictive driving demand module 222 determines that a likelihood L, of a location demand identifier 218 associated with the approaching location region 304 meets or exceeds a designated tunable sensitivity level 220, the self-tuning predictive driving demand module 222 regards the corresponding location region 304 as being a high driving demand location. If not, control passes to block 608. If so, control passes to block 610; At block 608, the vehicle 31 applies default settings; default settings may include, for example, removal of any default brake pre-charging, suspension, and vehicle start/stop overrides, or other re-establishment of default vehicle 31 settings and behavior; [0072]: At block 610, the vehicle 31 applies anticipatory changes to vehicle 31 settings. For example, the personalized driver adaptation module 224 may be configured to provide a settings update 226 to the vehicle 31 including augmented settings to improve vehicle maneuverability with respect to the particular likely type of driving situation., Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Jiang by incorporating the teachings of Prakah in order to improve maneuverability of the vehicle.

As per claim(s) 3, Jiang discloses wherein the operations comprise detecting the event to be the trigger based on an output from a sensor mounted in the vehicle or dynamic information included in map data for autonomous driving to be used during the autonomous driving of the vehicle (see at least abstract, column 7 lines 19-23: A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302, column 5 lines 38-60: Based on the sensor data provided by sensor system 114 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302).

As per claim(s) 4, Jiang discloses wherein the operations comprise detecting, as the event to be the trigger, information indicating that an abnormality occurs in the sensor or that the dynamic information is any one of an accident, congestion, weather, traffic control, and road construction (see at least abstract, column 7 lines 19-23: A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302, column 5 lines 38-60: Based on the sensor data provided by sensor system 114 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302, column 7 lines 55-60: For example, a complexity threshold may determine the number of objects surrounding the vehicle and based on the number of objects determine whether to switch between subsystems. For instance, if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310).

As per claim(s) 7, Jiang discloses wherein the operations comprise detecting presence of an obstacle on a course of the vehicle as the event to be the trigger (see at least abstract, column 7 lines 19-23: A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302, column 5 lines 38-60: Based on the sensor data provided by sensor system 114 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302, column 7 lines 55-60: For example, a complexity threshold may determine the number of objects surrounding the vehicle and based on the number of objects determine whether to switch between subsystems. For instance, if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310).

Claim(s) 2, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Prakah further in view of Levinson.
As per claim(s) 2, Jiang discloses that multiple autonomous vehicles can be coupled to each other and/or coupled to servers over a network, but Jiang does not explicitly disclose wherein the operations comprise detecting the event to be the trigger by way of another vehicle or a road-to-vehicle communication device. 
However, Levinson further teaches wherein the operations comprise detecting the event to be the trigger by way of another vehicle or a road-to-vehicle communication device (see at least abstract, [0148]: policy explorer 3699 may communicate the updated policy data 3694 to one or more autonomous vehicles (e.g., 3630 or other vehicles in the fleet) and/or to the autonomous vehicle 3630a, [0152]: updated policy data 3694 may be received by a system (e.g., autonomous vehicle 3630a) after the event has already occurred and policy data (e.g., policy data 3672) in place at the time of the event may have been used to determine a selected candidate trajectory (e.g., 3652) from one or more computed (e.g., by planner 367) candidate trajectories (3653)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Jiang by incorporating the teachings of Levinson in order for the vehicle to avert potential damage due to an event.

As per claim(s) 5, Jiang discloses wherein the second control rule includes traffic rules and the decision system may make decision to, for example, stop according to a set of rules such as traffic rules (see at least abstract, column 5 lines 44-48: The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object, column 6 lines 15-19: decision system 110 decide how to encounter the object (e.g., overtake, yield, stop, pass). Decision system 110 may make such decisions according to a set of rules such as traffic rules, which may be stored in persistent storage device.).
Jiang does not explicitly state wherein the rule is a rule for stopping the vehicle.
However, Levinson further teaches wherein the second control rule is a rule for stopping the vehicle (see at least abstract, [0145]: the selected trajectory 3652 may be calculated to allow the autonomous vehicle 3630a to execute a safe stop trajectory to prevent the autonomous vehicle 3630a from potentially running over one or both of the potholes 3634 and being damaged and/or disturbing passengers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Jiang by incorporating the teachings of Levinson in order to execute a safe stop trajectory to prevent the autonomous vehicle from running over potholes.

As per claim(s) 8, Jiang discloses that multiple autonomous vehicles can be coupled to each other and/or coupled to servers over a network, but Jiang does not explicitly disclose wherein the operations comprise detecting, as the event to be the trigger, reception of information about the second rule from the another vehicle or the road-to-vehicle communication device, the information indicating an operation to be taken by the vehicle. 
However, Levinson further teaches wherein the operations comprise detecting, as the event to be the trigger, reception of information about the second rule from the another vehicle or the road-to-vehicle communication device, the information indicating an operation to be taken by the vehicle (see at least abstract, [0148]: policy explorer 3699 may communicate the updated policy data 3694 to one or more autonomous vehicles (e.g., 3630 or other vehicles in the fleet) and/or to the autonomous vehicle 3630a, [0152]: updated policy data 3694 may be received by a system (e.g., autonomous vehicle 3630a) after the event has already occurred and policy data (e.g., policy data 3672) in place at the time of the event may have been used to determine a selected candidate trajectory (e.g., 3652) from one or more computed (e.g., by planner 367) candidate trajectories (3653), [0153]: the telemetry data and the policy data may be associated with an event in a region of an environment an autonomous vehicle is currently autonomously navigating (e.g., telemetry data and the policy data receive in real-time or in near-real-time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Jiang by incorporating the teachings of Levinson in order for the vehicle to avert potential damage due to an event.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Prakah further in view of US 20180061230 (“Madigan”).
As per claim(s) 6, Jiang does not explicitly disclose wherein the operations comprise detecting, when the vehicle is traveling on a road having a plurality of lanes on each side, an occurrence of an accident in at least one of the plurality of lanes as the event to be the trigger.
However, Madigan teaches wherein the operations comprise detecting, when the vehicle is traveling on a road having a plurality of lanes on each side, an occurrence of an accident in at least one of the plurality of lanes as the event to be the trigger (see at least abstract, [0078]: Based on this sensor data, the computing device may close the affected traffic lanes a certain distance prior to the accident (e.g., 1 mile, ¼ mile, etc. from accident), [0081]: computing device, such as the vehicle and infrastructure control server 150, the traffic device 120, and/or the vehicle 110, may communicate with vehicles, such as sending instructions or other data, in response to receiving sensor or other data. For example, the computing device and/or intersection infrastructure may broadcast the status of the intersection (e.g., the color of the light, an anomaly at the intersection, such as an accident, etc.) to nearby vehicles, [0082]: the computing device may send an instruction to the autonomous vehicle to take a specific action, such as to brake, to slow down, or to speed up. The computing device may send the instruction in response to detecting an event at the intersection, such as unusual congestion, a traffic accident, an unusual number of pedestrians or bicycles, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Jiang by incorporating the teachings of Madigan in order to avoid accidents and unsafe conditions.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of US 20190213429 (“Sicconi”).
As per claim(s) 11, Levinson does not explicitly disclose wherein the operations further comprise: acquiring update information of the common rule; and updating the common rule based on the update information.
However, Sicconi teaches wherein the operations further comprise: acquiring update information of the common rule; and updating the common rule based on the update information (see at least abstract, [0062], [0116]: invention uses machine learning to create models used to interpret the multiplicity of data collected in the car and for making real time decisions. Initially thresholds for acceleration (longitudinal, lateral->acceleration/braking, cornering), speed, distance (in sec) from vehicles ahead, distance from lane markings, times for eyes taking away from watching the road to check rearview mirror, instrument cluster, center dashboard, . . . based on speed, skill level, etc. are set using simple rules and common sense values. Data recording in driving simulators will be used to fine tune the initial models and convolutional neural networks will be used to extract visual features of drivers' behaviors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Levinson by incorporating wherein the operations further comprise: acquiring update information of the common rule; and updating the common rule based on the update information as taught by Sicconi in order to provide a system with robust learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190377354.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668